DENTON, Chief Justice
(dissenting).
I respectfully dissent. I am of the opinion the trial court erred in entering judgment on the jury verdict.
In response to the four special issues submitted, the jury found: The plaintiff failed to deliver defendant a new tractor and new equipment of the substantial quality and fitness agreed upon; that the acceptance of the tractor and equipment as delivered by the plaintiff would have resulted in defendant accepting something substantially different from that which he contracted to accept; that plaintiff did not subsequently substantially perform the agreement between the parties; and that the defendant accepted the tractor and equipment furnished by the plaintiff.
The whole tenor of plaintiff’s pleadings, evidence, and his motion for judgment is that he admits “accepting” the tractor and equipment, but only after immediately calling the seller’s attention to the defects. There is further evidence to the effect that after assurances by the plaintiff that these defects would be corrected, and at the plaintiff’s request, the defendant retained possession of the tractor and equipment and did use the same for a time. It is therefore undisputed that the defendant accepted or received the tractor and its equipment, but in a legal sense acceptance implies not only the physical act of receiving the goods but also the intention of retaining them. Mueller v. Simon, Tex.Civ.App., 183 S.W. 63, (NWH).
The jury found in response to special issue number two that acceptance of the tractor and equipment by the defendant would Rave resulted in his accepting something different from that which he contracted for. In response to special issue number four, the jury found the defendant accepted the tractor and equipment furnished to him by the plaintiff. There were no definitions or explanatory instructions given in connection with these special issues. In applying the approved test laid down in Howard v. Howard, Tex.Civ.App., 102 S.W.2d 473 (Writ Refused), I am of the opinion the jury’s answers to these issues present a fatal conflict. It is difficult to understand how a purchaser can accept goods he has contracted for on one hand, and at the same time, accept goods which the jury found did not conform with the terms of the contract. It is well settled that a fatal conflict cannot be waived by the parties, and that a judgment on a verdict containing such a conflict must be set aside. Little Rock Furniture Mfg. Co. v. Dunn, 148 Tex. 197, 222 S.W.2d 985, and cases therein cited.
I would, therefore, reverse the judgment of the trial court and remand the cause for a new trial.